Exhibit 10.1


STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of May 19, 2005
between Affirmative Insurance Holdings, Inc., a Delaware corporation ("Buyer" or
"Company"), and Vesta Insurance Group, Inc., a Delaware corporation ("Seller").

W I T N E S S E T H:

      WHEREAS, the Seller owns 2,000,000 shares of Buyer's common stock (the
"Shares"); and

      WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Shares in exchange for the payment by Buyer to Seller of the
Purchase Price (as defined herein), all in accordance with the terms and
conditions set forth below;

      NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements set forth herein, Buyer and Seller hereby agree as follows:

ARTICLE I

PURCHASE OF SHARES

      Section 1.01. Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined herein), Seller shall
sell, transfer, assign, convey and deliver to Buyer, and Buyer shall purchase
from Seller, the Shares.

      Section 1.02. Purchase Price. The aggregate purchase price for the Shares
shall be Twenty-Eight Million Dollars ($28,000,000) (the "Purchase Price"),
based on a purchase price of $14.00 per share.

ARTICLE II

CLOSING

      Section 2.01. Closing Date. The closing (the "Closing") of the purchase
and sale of the Shares contemplated by this Agreement shall occur no later than
Friday, June 10, 2005 (the "Closing Date"), or on such other date as shall be
mutually agreed to between the parties.

      Section 2.02. Deliveries by Seller. On the Closing Date, Seller shall
deliver the Shares to Buyer duly endorsed in blank or accompanied by a properly
executed stock power or in such other manner as Buyer and Seller mutually agree.
Seller shall execute and deliver such further instruments and take such further
actions as may be reasonably requested by Buyer to carry out the intent and
purposes of this Agreement.

      Section 2.03. Deliveries by Buyer. On the Closing Date, Buyer shall
deliver to Seller the Purchase Price by wire transfer to an account of Seller
designated by Seller. Buyer shall execute and deliver such instruments and take
such further actions as may be reasonably requested by Seller to carry out the
intent and purposes of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

      Seller hereby makes the following representations and warranties to Buyer,
which representations and warranties shall survive the Closing. Such
representations and warranties are true at and as of the date of this Agreement
and shall be true at and as of the Closing Date as though each such
representation and warranty were made by Seller at and as of the Closing Date,
and the consummation of the Closing by Seller shall constitute a certification
by Seller to such effect.

      Section 3.01. Title to Shares. Seller is the sole record and beneficial
owner of the Shares, and the delivery of the Shares to Buyer pursuant to this
Agreement will transfer and convey good and valid title thereto to Buyer, free
and clear of all liens, claims and encumbrances.

      Section 3.02. Authority and Enforceability. Seller has the requisite
right, power, authority and capacity to execute and deliver this Agreement and
to sell and deliver the Shares to Buyer. This Agreement has been duly executed
and delivered by Seller and is the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency or other laws relating to or
affecting the enforcement of creditors' rights generally and the effect of
general principles of equity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

      Buyer hereby makes the following representations and warranties to Seller,
which representations and warranties shall survive the Closing. Such
representations and warranties are true at and as of the date of this Agreement
and shall be true at and as of the Closing Date as though each such
representation and warranty were made by Buyer at and as of the Closing Date,
and the consummation of the Closing by Buyer shall constitute a certification by
Buyer to such effect.

      Section 4.01. Authority and Enforceability. Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and to
deliver the Purchase Price. This Agreement has been duly authorized, executed
and delivered by Buyer and is the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as the same may
be limited by bankruptcy, insolvency or other laws relating to or affecting the
enforcement of creditors' rights generally and the effect of general principles
of equity.

ARTICLE V

      Section 5.01 Withdrawal of Demand. Effective upon the Closing, Seller's
demand, delivered March 22, 2005, that Buyer register 3,000,000 shares of its
common stock pursuant to the Registration Rights Agreement between Buyer and
Seller (the "Registration Rights Agreement"), shall be deemed withdrawn without
any further action by Buyer or Seller.

      Section 5.02 No Further Demands. Subject to Closing, Seller will not issue
any additional demands under the Registration Rights Agreement until July 9,
2005.

ARTICLE VI

MISCELLANEOUS

      Section 6.01. Successors and Assigns. This Agreement shall be binding
upon, an shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

      Section 6.02. Headings. The Article and Section headings in this Agreement
are for convenience of reference only and shall not define or limit the
provisions hereof.

      Section 6.03. Governing Law. This Agreement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
Delaware without giving effect to the provisions, policies or principles thereof
relating to choice or conflict of laws.

      Section 6.04. Counterparts. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original and all
of which shall constitute one and the same instrument.

remainder of page intentionally left blank

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

VESTA INSURANCE GROUP, INC.,


By: /s/ Norman W. Gayle III
————————————————
Name: Norman W. Gayle III
Title: President and CEO




AFFIRMATIVE INSURANCE HOLDINGS, INC.


By: /s/ David B. Snyder
————————————————
Name: David B. Snyder
Title: Vice President

